Order issued September 12, 2012




                                                In The
                                    Qinurt nf Appeals
                         lF.iftiJ iJi.stri.ct nf Wcxa.s at ilalla.s
                                          No. 05-12-00580-CR
                                          No. 05-12-00581-CR


                                     CECIL CAIN, Appellant

                                                 v.
                               THE STATE OF TEXAS, Appellee


                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F10-53683-Q, F10-53684-Q


                                            ORDER

       On August 21, 2012 the Court issued an order directing the district clerk to file with the

Clerk of the Court either a supplemental clerk's record containing a copy of the State's Notice of

Intent to Enhance Punishment or else a Jetter stating that the clerk's record cannot be supplemented

as ordered. The district clerk has responded by filing a Jetter stating the requested document is not

within the district clerk's possession.

       Accordingly, we ORDER the trial court to conduct a hearing to determine: (I) whether the

State's Notice of Intent to Enhance Punishment has been lost or destroyed; (2) whether appellant

is at fault for the Joss of the document; and (3) whether the document can be replaced either by

agreement of the parties or with copies determined by the trial court to accurately duplicate with
reasonable certainty the original document. See TEx. R. APP. P. 34.5(e).

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within SIXTY (60rDAYS ofthe date ofthis

order.

         This appeal is ABATED to allow the trial court to comply with the above order. The appeal

shall be reinstated sixty (60) days from the date of this order or when the findings are received,

whichever is earlier.



                                                       ut~lil~
                                                           0
                                                      LANAMYERS
                                                      JUSTICE




                                                -2-